Exhibit 10.33



HEALTHTRONICS, INC.
RESTRICTED STOCK AWARD AGREEMENT

        This Restricted Stock Award Agreement (the “Agreement”), by and between
HealthTronics, Inc. (the “Company”) and ____________ (the “Grantee”), evidences
the grant by the Company of an Award of Restricted Stock (the “Award”) to the
Grantee on the __ day of _______, 20__ (the “Grant Date”) and the Grantee’s
acceptance of the Award in accordance with the provisions of the Company 2004
Equity Incentive Plan, as amended or restated from time to time (the “Plan”).
The Company and the Grantee agree as follows:

        1.    Basis for Award. This Award is made under the Plan pursuant to
Section 9 thereof.

        2.    Stock Awarded.

        (a)     The Company hereby awards to the Grantee, in the aggregate,
_______ Shares (“Restricted Stock”), which shall be subject to the restrictions
and conditions set forth in the Plan and in this Agreement.

        (b)     Each certificate issued in respect of the Restricted Stock shall
be registered in the Grantee’s name and deposited by the Grantee, together with
a share power endorsed in blank, with the Company and shall bear the following
(or a similar) legend:

          “THE TRANSFERABILITY OF THIS CERTIFICATE AND THE COMMON STOCK
REPRESENTEDHEREBY ARE SUBJECT TO THE TERMS AND CONDITIONS (INCLUDING
FORFEITURE)CONTAINED IN THE HEALTHTRONICS, INC. 2004 EQUITY INCENTIVE PLAN AND
THERESTRICTED STOCK AWARD AGREEMENT ENTERED INTO BETWEEN THE REGISTERED OWNER
ANDHEALTHTRONICS, INC. IN RESPECT OF SUCH STOCK.”


At the expiration of the restrictions, the Company shall redeliver to the
Grantee (or the Grantee’s legal representative, beneficiary or heir) share
certificates for the Restricted Stock deposited with it without any legend
except as otherwise provided by the Plan, this Agreement or as otherwise
required by applicable law. The Grantee shall have the right to vote the
Restricted Stock while it is held in custody except as otherwise provided by the
Plan. Notwithstanding the foregoing, the Company shall retain custody of all
cash, securities and other property distributed by the Company in respect of the
Restricted Stock (“Retained Distributions”) subject to the restrictions set
forth in this Agreement and such Retained Distributions shall be subject to the
same restrictions on terms and conditions as are applicable to such Restricted
Stock.

        (c)     Except as provided in the Plan or this Agreement, the
restrictions on the Restricted Stock covered by this Agreement are that the
stock will be forfeited by the Grantee and all of the Grantee’s rights to such
stock shall immediately terminate without any payment or consideration by the
Company, in the event of any sale, assignment, transfer, hypothecation, pledge
or other alienation of such Restricted Stock made or attempted, whether
voluntary or involuntary, and if involuntary whether by process of law in any
civil or criminal suit, action or proceeding, whether in the nature of an
insolvency or bankruptcy proceeding or otherwise.

1



--------------------------------------------------------------------------------

        3.    Vesting. The restrictions described in Section 2 of this Agreement
will lapse with respect to ________ shares of the Restricted Stock on the first
anniversary of the Grant Date, with respect to ________ shares of the Restricted
Stock on the second anniversary of the Grant Date, with respect to ________
shares of the Restricted Stock on the third anniversary of the Grant Date and
_______ shares of the Restricted Stock on the fourth anniversary of the Grant
Date, provided the Grantee is still employed by the Company (or any Parent or
Subsidiary) on such vesting dates. Notwithstanding the above, vesting of the
shares of Restricted Stock shall be accelerated and the restrictions described
in Section 2 of this Agreement will lapse in the following amounts based on:
[add additional vesting terms, if any]

Unless expressly provided for otherwise in a written agreement executed by the
Company and the Grantee, if the Grantee or the Company delivers notice of
termination of employment (and the related employment agreement) to the other
party, or the Grantee ceases to be employed by the Company (or any Parent or
Subsidiary), for any reason at any time prior to the vesting dates (including
without limitation termination with or without cause), the unvested Restricted
Stock shall automatically be forfeited upon such delivery of notice or cessation
of service, as the case may be.

        4.    Compliance with Laws and Regulations. The issuance and transfer of
Restricted Stock shall be subject to compliance by the Company and the Grantee
with all applicable requirements of securities laws and with all applicable
requirements of any stock exchange on which the Restricted Stock may be listed
at the time of such issuance or transfer. The Grantee understands that the
Company is under no obligation to register or qualify the Restricted Stock with
the Securities and Exchange Commission (“SEC”), any state securities commission
or any stock exchange to effect such compliance.

        5.    Tax Withholding.

        (a)     The Grantee agrees that, subject to clause 5(b) below, no later
than the date as of which the restrictions on the Restricted Stock shall lapse
with respect to all or any of the Restricted Stock covered by this Agreement,
the Grantee shall pay to the Company (in cash or to the extent permitted by the
Administrator, Restricted Stock held by the Grantee whose Fair Market Value on
the day preceding the date the Restricted Stock vests is equal to the amount of
the Grantee’s tax withholding liability) any federal, state or local taxes of
any kind required by law to be withheld, if any, with respect to the Restricted
Stock for which the restrictions shall lapse. The Company or its affiliates
shall, to the extent permitted by law, have the right to deduct from any payment
of any kind otherwise due to the Grantee any federal, state or local taxes of
any kind required by law to be withheld with respect to the shares of Restricted
Stock.

        (b)     If the Grantee properly elects, within thirty (30) days of the
Grant Date, to include in gross income for federal income tax purposes an amount
equal to the Fair Market Value as of the Grant Date of the Restricted Stock
granted hereunder pursuant to Section 83(b) of the Code, the Grantee shall pay
to the Company, or make other arrangements satisfactory to the Administrator to
pay to the Company in the year of such grant, any federal, state or local taxes
required to be withheld with respect to such Restricted Stock. If the Grantee
fails to make such payments, the Company or its affiliates shall, to the extent
permitted by law, have the right to deduct from any payment of any kind
otherwise due to the Grantee any federal, state or local taxes of any kind
required by law to be withheld with respect to such Restricted Stock.

2



--------------------------------------------------------------------------------

        6.    No Right to Continued Employment. Nothing in this Agreement shall
be deemed by implication or otherwise to impose any limitation on any right of
the Company or any of its affiliates to terminate the Grantee’s employment at
any time.

        7.    Representations and Warranties of Grantee. The Grantee represents
and warrants to the Company that:

        (a)    Agrees to Terms of the Plan. The Grantee has received a copy of
the Plan and has read and understands the terms of the Plan and this Agreement,
and agrees to be bound by their terms and conditions. The Grantee acknowledges
that there may be adverse tax consequences upon the vesting of Restricted Stock
or disposition of the Restricted Stock once vested, and that the Grantee should
consult a tax adviser prior to such time.

        (b)    Cooperation. The Grantee agrees to sign such additional
documentation as may reasonably be required from time to time by the Company.

        8.    Adjustment Upon Changes in Capitalization. In the event of a
Change in Capitalization under Section 14 of the Plan, the Administrator may
make appropriate adjustments to the number and class of shares relating to
Restricted Stock as it deems appropriate, in its sole discretion, to preserve
the value of this Award. The Administrator’s adjustment shall be made in
accordance with the provisions of Section 14 of the Plan and shall be effective
and final, binding and conclusive for all purposes of the Plan and this
Agreement.

        9.    Governing Law; Modification. This Agreement shall be governed by
the laws of the State of Georgia without regard to the conflict of law
principles. The Agreement may not be modified except in writing signed by both
parties.

        10.    Defined Terms. Except as otherwise provided herein, or unless the
context clearly indicates otherwise, capitalized terms used but not defined
herein have the definitions as provided in the Plan. The terms and provisions of
the Plan are incorporated herein by reference, and the Grantee hereby
acknowledges receiving a copy of the Plan. In the event of a conflict or
inconsistency between the discretionary terms and provisions of the Plan and the
provisions of this Agreement, this Agreement shall govern and control.

        11.    Miscellaneous. The masculine pronoun shall be deemed to include
the feminine, and the singular number shall be deemed to include the plural
unless a different meaning is plainly required by the context.

3



--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have signed this Agreement as of
the date first above written.











                                                 
                                                 
                                                 


HEALTHTRONICS, INC.

By: _______________________________________________
Name: _____________________________________________
Title:______________________________________________


GRANTEE

By: _______________________________________________
Name: _____________________________________________


4



--------------------------------------------------------------------------------